Case 19-12220-KBO   Doc 128-1   Filed 12/11/19   Page 1 of 10




        EXHIBIT 1
Case 19-12220-KBO   Doc 128-1   Filed 12/11/19   Page 2 of 10
Case 19-12220-KBO   Doc 128-1   Filed 12/11/19   Page 3 of 10
Case 19-12220-KBO   Doc 128-1   Filed 12/11/19   Page 4 of 10
Case 19-12220-KBO   Doc 128-1   Filed 12/11/19   Page 5 of 10
Case 19-12220-KBO   Doc 128-1   Filed 12/11/19   Page 6 of 10
Case 19-12220-KBO   Doc 128-1   Filed 12/11/19   Page 7 of 10
Case 19-12220-KBO   Doc 128-1   Filed 12/11/19   Page 8 of 10
Case 19-12220-KBO   Doc 128-1   Filed 12/11/19   Page 9 of 10
Case 19-12220-KBO   Doc 128-1   Filed 12/11/19   Page 10 of 10
